Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-19 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 2/11/2020 are acceptable for examination proceedings.
Allowable Subject Matter
4.	Claims 4, 6, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PG Pub: 2010/0168922) in view of Matsumoto (US PG Pub: 2010/0063636).
6.	Regarding claim 1, Park teaches a controlling method of an electronic apparatus for managing cooling or heating in an interior of a building (e.g., FIG. 1 is a perspective view showing an air conditioner according to an embodiment of the present invention. FIG. 1(a)  rotatable operate and detect a person within a room by scanning the room within a predetermined range. Here, the human body detection unit 15-1 may include at least one infrared sensor) (Para. [0043], also refer to Fig. 3 and Para. [0088] where the area is divided into plurality of areas);
based on a predetermined condition, setting a specific area of the interior as a hotspot area (e.g., If the human body detection unit detects the person by the reference frequency or more, the position determination unit calculates a total of frequencies of detection on the person in each of areas and sets an area having a high frequency, which belongs to the areas, as the reference area) (high frequency area is interpreted as hotspot area) (Para. [0015]);
detecting one or more users located in the interior by the image photographing device (e.g., Further, in the case where a plurality of persons is placed within a room, the position determination unit 140 determines that the human body is placed in an area where the frequency of detection on Further, in the case where a plurality of persons is placed within a room, the position determination unit 140 determines that the human body is placed in an area where the frequency of detection on the human body is high by primarily considering a long distance) (Para. [0073]);
determining whether the one or more users are distributed in the hotspot area (e.g., The human body detection unit 130 is placed on the top or lower side of the main body of the indoor 
and based on determination that the distribution of the one or more users in the hotspot area is a predetermined distribution or more, controlling cooling or heating of the hotspot area using the electronic apparatus disposed in the interior (e.g., The control unit 110 sets the volume of air and the direction of the wind on the basis of the determination result data, received from the position determination unit 140, and applies a control command for controlling an air current based on the set data to the wind direction control unit 160 and the indoor fan control unit 170) (Para. [0074]).
Park does not specifically teach interior map, generating a structural map of the interior based on the acquired map and the set hotspot area.
Matsumoto teaches interior map (e.g., and wherein the control unit acquires a thermal image data of the room by scanning with the infrared sensor) (Para. [0013]), generating a structural map of the interior based on the acquired map and the set hotspot area (e.g., and calculates wall positions in the air conditioning area on the thermal image data. [0014] (1) a room shape having a shape limitation value and an initial setting value, which is calculated based on a capacity zone of the air conditioner and a remote controller installation position button setting; [0015] (2) a room shape calculated based on a temperature unevenness of the floor and walls occurring during an operation of the air conditioner; and [0016] (3) a room shape calculated based on a human body detection position log) (Para. [0014]-[0016]).

7.	Regarding claim 2, the combination of Park and Matsumoto teaches the controlling method of the electronic apparatus of claim 1, wherein Park further teaches the controlling of the cooling or heating of the hotspot area comprises: measuring a temperature in the hotspot area and a temperature in an area other than the hotspot area (e.g., Here, the temperature detection unit 120 may measure an indoor temperature by detecting a blown temperature for the temperature of air discharged indoors and detecting a temperature sucked in indoors. The indoor temperature may be measured by a local controller and then input through the communication unit 150, according to circumstances) (The temperature detection sensor measure the indoor temperature, which includes the hotspots area and other area) (Para. [0058]); 
	and based on determination that the temperature in the hotspot area has a difference of a predetermined temperature or more from the temperature in the area other than the hotspot area, controlling the electronic apparatus disposed in the interior to perform a cooling or heating operation toward the hotspot area (e.g., In the case where an automatic operation mode based on the detection of the human body has been set, the control unit 110 determines a reference temperature set according to a desired temperature, detects a current indoor temperature through 
	Park does not specifically teach analyzing a difference between the temperature in the hotspot area and the temperature in the area other than the hotspot area.
Matsumoto teaches analyzing a difference between the temperature in the hotspot area and the temperature in the area other than the hotspot area (e.g., determining based on a capacity zone of the air conditioner, a temperature difference (the temperature unevenness) in the floor and walls occurring during the air conditioning operation) (floor is interpreted as hotspot area while wall is interpreted as other area) (Para. [0093]).
8.	Regarding claim 3, the combination of Park and Matsumoto teaches the controlling method of the electronic apparatus of claim 2, wherein Park further teaches the temperature in the area other than the hotspot area is information prestored in a memory of the electronic apparatus (e.g., The temperature detection unit 120 may also be placed outside the indoor unit. Here, temperature values detected using a wired or wireless method may be received through the communication unit 150 and then applied to the control unit 110. Here, the temperature detection unit 120 may measure an indoor temperature by detecting a blown temperature for the temperature of air discharged indoors and detecting a temperature sucked in indoors. The indoor temperature may be measured by a local controller and then input through the communication unit 150, according to circumstances) (Para. [0057]-[0058]), and wherein a difference between the pre-stored temperature in the area other than the hotspot area and the temperature in the hotspot area is analyzed during the analyzing of the difference between the temperature in the hotspot area and the temperature in the area other than the hotspot area stored in the memory 
9.	Regarding claim 5, the combination of Park and Matsumoto teaches the controlling method of the electronic apparatus of claim 1, wherein Park further teaches wherein the controlling of the cooling or heating of the hotspot area comprises: based on determination that the distribution of the one or more users in the hotspot area cannot be determined or the distribution of the one or more users in the hotspot area is less than a predetermined distribution, controlling at least a portion of cooling or heating electronic apparatuses disposed in the interior to perform a cooling or heating operation for the entire interior (e.g., Meanwhile, if the human body is not detected during the automatic operation, the control unit 110 maintains the last operating state according to the automatic operation) (automatic operation is general area cooling or heating than the specific high occupied area cooling/heating, i.e., ordinary control as per Park) (Para. [0086]).
10.	Regarding claim 12, Claim 12 recites an electronic apparatus that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 12. Park further teaches a non-transitory recording medium storing thereon a computer program for executing a controlling method of an electronic 
11.	Regarding claim 13, Claim 13 recites an electronic apparatus that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 13.
12.	Regarding claim 14-15, as to claim 14-15, applicant is directed to the citation for claim 2-3, respectively above.
13.	Regarding claim 16, as to claim 16, applicant is directed to the citation for claim 5, respectively above.
14.	Regarding claim 19, Claim 19 recites an electronic apparatus that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 19. Park further disclose the electronic apparatus comprising: at least one processor (Fig. 2, Control unit 110 includes processor); and a memory connected to the processor, wherein the memory stores commands configured to acquire an indoor map by an image photographing device (e.g., The data unit 180 stores data, such as control data used to operate the air conditioner, screen configuration data output through the output unit 190, and effect sound data. The data unit 180 further stores position detection data, used by the position determination unit 140 in order to analyze signals detected by the human body detection unit 130, and data used to set an operation based on an indoor area scanned by the position determination unit 140, an indoor temperature, a setting mode, or a required load. In particular, .
15.	Claims 7-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Matsumoto, and further in view of Teplin (US PG Pub: 2017/0105129).
16.	Regarding claim 7, the combination of Park and Matsumoto teaches the controlling method of the electronic apparatus of claim 1 but does not specifically teach wherein the acquiring of the indoor map further comprises acquiring a 3D structure of the indoor maps by the image photographing device.
	Teplin teaches wherein the acquiring of the indoor map further comprises acquiring a 3D structure of the indoor maps by the image photographing device (e.g., In some cases, the audit 102 can also include using an optional imaging device 822 in communication with a central application 820 to generate a 2D schematic or 3D model of the building that can include locations of lights 802, 804, 806 and other devices 808 needing replacement. After the audit 102, lights and devices can be replaced and installed in the installation 104 operation (see FIG. 9). For instance, in FIG. 9, LED lights 902, 904, 906 have replaced the incandescent or florescent lights 802, 804, 806 of FIG. 8.) (Para. [0054]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Park, Matsumoto, and Teplin before him/her, to modify the combined teachings of Park and Matsumoto to include the teaching of Teplin in order to provide accurate locations of structure and objects within a room (Teplin: Para. [0061]).
17.	Regarding claim 8, the combination of Park and Matsumoto teaches the controlling method of the electronic apparatus of claim 7, wherein Teplin further teaches map includes an  While 3D capture can provide accurate locations of structure and objects within a room) (Para. [0061]).
18.	Regarding claim 17-18, as to claim 17-18, applicant is directed to the citation for claim 7-8, respectively above. 
19.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Matsumoto, in view of Teplin, and further in view of Chavan (US PG Pub: 2018/0143601).
20.	Regarding claim 9, the combination of Park, Matsumoto, and Teplin teaches the controlling method of the electronic apparatus of claim 7 but does not specifically teach controlling method of the electronic apparatus of claim 7, wherein the setting of the hotspot area comprises: based on shapes and locations of structures disposed in the interior, determining a hotspot location having a high probability that the one or more users remain for a predetermined time or more; and setting the hotspot area in the indoor map according to the hotspot location.
	Chavan teaches controlling method of the electronic apparatus of claim 7, wherein the setting of the hotspot area comprises: based on shapes and locations of structures disposed in the interior, determining a hotspot location having a high probability that the one or more users remain for a predetermined time or more (e.g., In some embodiments, the method further includes recording the determined number of occupants within the building for a plurality of times, predicting, based on the recorded number of occupants within the building for the plurality of times, a predicted number of occupants within the building for a particular time, and controlling, based on the predicted number of occupants, the one or more pieces of building equipment at a time before the particular time to achieve a particular temperature in the building at the particular time) (Para. [0015]); and setting the hotspot area in the indoor map according to heat signatures) from building management system 402 or building management system 502. In some embodiments, application server 404 receives the location of users (e.g. heat signatures) from user device 414 via network 406. In some embodiments, application server 404 may populate the locations of the users (e.g. heat signatures) on the map 1902. High heat area 1904 is displayed on floor map 1902. In some embodiments, high heat area 1904 may correspond to a location with a high user occupancy density, based on the user locations received by the application server 404. In other embodiments, high heat area 1904 may correspond to a location with a low user occupancy, based on the user locations received by the application server 404. In this embodiment, high heat area 1904 represents a location where a higher offset temperature setpoint setting may be used to compensate for the low user occupancy) (Para. [0131]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Park, Matsumoto, and Chavan before him/her, to modify the combined teachings of Park and Matsumoto to include the teaching of Chavan in order to control one or more pieces of building equipment based on the locations of the one or more occupants and the number of the one or more occupants (Chavan: Para. [0003]).

Conclusion
	Letterman (US PG Pub: 2018/0329438) disclose Air distribution systems and methods.
	Jang (US PG Pub: 2011/0056673) disclose Air conditioner and Controlling method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116